.
<,.,J
     ......
    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                        Page I of!
                                                                                                                                                                                  1



                                                                                                                                                                                  )?_
                                                                                                                                                                                      re




                                           UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                                                                                      (For Offenses Committed On or After November 1, 1987)
                                      v.

                             Sergio Rodriguez-Jaso                                                    Case Number: 3:19-mj-22725




    REGISTRATION NO. 86343298
    THE DEFENDANT:
                                                                                                                                      JUL 0 9 2019
     IZI pleaded guilty to count(s) 1 of Complaint                                        "., ~,,., '"' , ._,,
                                                                                                                                                      '"~7:-~::-::l~-::-f¢:-t--
     D was found guilty to count(-s)----"--------------t-s-o-u--iT"':tH-FEi'>.F(·"'":~-tiD-:-r!s-r::T~F~~:-;-.c~.,.,r·....,o......F_,,,,cS.,.,.:;-L\)......
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                       Nature of Offense                                                                                 Count Number(s)
    8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                                       1

     D The defendant has been found not guilty on count(s)
                                                                                            --------------------
     0 Count(s)                                                                                        dismissed on the motion of the United States.
                         -----------------~



                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                     inME SERVED                                               D _ _ _ _ _ _ _ _ _ _ days

     IZI Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                            charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Tuesday, July 9, 2019
                                                                                                  Date of Imposition of Sentence



                                                                                                 HidLtLOCK
                                                                                                  UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                                               3:19-mj-22725
